UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:April 22, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:April 22, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 14-9-TR Date: April 22, 2014 TECK REPORTS UNAUDITED FIRST QUARTER RESULTS FOR 2014 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) reported first quarter adjusted profit attributable to shareholders of $105 million, or $0.18 per share, compared with $328 million or $0.56 per share in 2013. Profit attributable to shareholders was $69 million ($0.12 per share) compared with $319 million ($0.55 per share) a year ago. “We are pleased with our operating performance in the first quarter, with higher production volumes for our major products,” said Don Lindsay, President and CEO. "However, prices for these commodities were weak, particularly coal, compared to the first quarter of 2013 resulting in lower profits and cash flows than last year. As a result, we are increasing our efforts to reduce our costs and capital spending.” Highlights and Significant Items — Our operations performed well in the first quarter with coal production up 8%, copper up 2% and zinc in concentrate up 11%, in each case over the first quarter of 2013. — We started commissioning the mill optimization project at Highland Valley Copper and exceeded design throughput rates in March with an average of 139,000 tonnes per day. — The Fort Hills oil sands project, which was sanctioned in October 2013, is progressing on schedule and on budget. — Profit attributable to shareholders was $69 million and EBITDA was $557 million in the first quarter. — Gross profit before depreciation and amortization was $732 million in the first quarter compared with $994 million in the first quarter of 2013. — Cash flow from operations, before working capital changes, was $470 million in the first quarter of 2014 compared with $776 million a year ago. — We have reached agreements with our quarterly contract customers to sell 5.5 million tonnes of coal in the second quarter of 2014 based on US$120 per tonne for the highest quality product and we expect total sales in the second quarter, including spot sales, to be at or above 6.5 million tonnes. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com — Our cash balance was $2.4 billion at March 31, 2014. — Our cost reduction program has exceeded our initial goals, with $345 million of annualized reductions realized to date. We are targeting a further $200 million of annualized cost reductions and $150 million of capital expenditure reductions. — We are deferring the restart of our Quintette coal mine until market conditions for a restart are more favourable. — With a more favourable outlook for zinc prices, we are planning to restart the Pend Oreille zinc mine in Washington State. The mine is expected to produce 44,000 tonnes of zinc in concentrate per year for at least five years. 2 Teck Resources Limited 2014 First Quarter News Release This management’s discussion and analysis is dated as at April 22, 2014 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (“Teck”) and the notes thereto for the three months ended March 31, 2014 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2013. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2013, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION.” Overview Our operations performed well during the quarter, with a number of mines achieving increases in throughput. However, profits are lower than last year as a result of lower prices for most of our principal products, especially coal as increased supply from Australian mines has affected markets. It is uncertain how long the current low coal prices will prevail. Coal and copper prices in U.S. dollar terms were lower by 19% and 11%, respectively, in the first quarter of 2014 compared with a year ago. Coal prices are currently at their lowest level since 2007 and margins are at their lowest level in ten years. Lower prices were offset by a strengthening of the U.S. dollar against the Canadian dollar. Sales of our products are denominated in U.S. dollars and strengthening of the U.S. dollar has a favourable effect on our operating margins. Our cost reduction program that began in the second half of 2012 exceeded our initial goals. We identified $380 million of ongoing annual operating cost savings across the company and to date have implemented $366 million and realized $345 million. However, in light of the current low commodity price environment, we are increasing our efforts on reducing our costs and capital spending in order to ensure we maintain our competitiveness and emerge stronger from the current price cycle. As a result, we are taking the following actions: — We are targeting a 5% or approximately 600 position reduction in our global workforce through attrition, hiring freezes and reductions in contractors and employees at our operations and corporate offices. We are also targeting a 5% reduction in our other costs for total savings of approximately $200 million. — Our sustaining and development capital spending will be reduced by approximately $150 million primarily through the deferral of equipment purchases and a reduction of spending on our development projects, except for Fort Hills, which is progressing as announced when we sanctioned the project in October 2013. — The potential restart of our Quintette coal mine, which is expected to produce between three and four million tonnes of steelmaking coal, has been deferred and the project is being put on care and maintenance until market conditions for a restart are favourable. With the Mines Act Permit Amendment previously approved we will continue to work on obtaining the two remaining permits that will enable us to restart the mine as quickly as possible when coal market conditions improve. Production could commence within 14 months of a construction decision. We believe the outlook for zinc is the most favourable of the base metals. With recent and expected closures of a number of zinc mines, we believe that approximately 1.5 million tonnes 3 Teck Resources Limited 2014 First Quarter News Release of current zinc mine production will be closed by the end of 2016 in a 13 million tonne per year market. As a result, we are planning to restart our Pend Oreille mine, which has been on care and maintenance since early 2009. The Pend Oreille mine is an underground operation and has the capacity to produce approximately 44,000 tonnes of zinc in concentrate per year. It is expected to take approximately seven months to ready the mine for operations and a further five months to achieve its full productive capacity. The capital cost required to restart the mine is approximately US$41 million and the expected average cost of production is approximately US$0.80 per pound of zinc produced over the estimated remaining life of the operation, which is currently fiveyears. All production from Pend Oreille will be processed at our Trail metallurgical operations as concentrate characteristics in the ore and lower transportation costs provide us with approximately $15 million of annual benefits that cannot be obtained from other sources of concentrate. Profit and Adjusted Profit(1) Profit attributable to shareholders was $69 million, or $0.12 per share, in the first quarter of 2014 compared with $319 million or $0.55 per share in the same period last year. Adjusted profit, as shown in the table on page 31, excluding the effect of tax adjustments and asset provisions of $21 million and $8 million, respectively, was $105 million, or $0.18 per share, in the first quarter of 2014 compared with $328 million, or $0.56 per share, a year ago. The decline in adjusted profit was primarily due to lower commodity prices, especially for coal. A decline in copper prices late in the quarter also resulted in negative pricing adjustments of $41 million on an after-tax basis, and we incurred a $20 million after-tax charge forcoal inventory write-downs. Partly offsetting the lower coal and copper prices was the positive effect of the stronger U.S. dollar. Notes: 1) Non-GAAP financial measure. See “Use of Non-GAAP Financial Measures” section for further information. 4 Teck Resources Limited 2014 First Quarter News Release FINANCIAL OVERVIEW Three months ended March 31, ($ in millions, except per share data) Revenue and profit Revenue $ $ Gross profit $ $ Gross profit before depreciation and amortization (1) $ $ EBITDA (1) $ $ Profit attributable to shareholders $
